ELLETT, Justice
(concurring).
I concur, but in view of the dissenting opinion would like to make these further observations.
The dissenting opinion attempts to excuse the plaintiff from her negligence by accepting her self-serving declaration that when she was 100 to 150 feet from the truck “the sun came full boom over the mountain” so that she could not see that which she had already been seeing for at least a quarter of a mile. She said she thought the defendant’s truck was entirely off the highway. She thus was negligent in seeing but not comprehending that which was clearly visible to her. The highway was straight and level, and there was no traffic to interfere with her moving over into another lane when she saw or should have seen that the truck was in her own lane.
Her self-serving testimony is unworthy of belief. She was driving in a southeast1 direction and if we accept her statement as *305true the sun could not come “full boom” so as to blind her.2
On July 17, the day of the accident, the sun rises approximately 16 degrees north of east and could not blind her even if it came “full boom” over the mountain. It would be rising at least 60 degrees to the left of her line of sight.
The dissent further attempts to change the direction of the “full boom” over a mountain to “full boom” around a mountain and laterally through a depression. There is no evidence to justify any such statement. Even if the sun came around a side of a mountain it would not do so suddenly. The plaintiff was traveling 55 miles per hour and would travel 80 feet in one second of time. The sun is approximately 866,000 miles in diameter and distant 93,000,-000 miles from all mountain peaks. Therefore it is distant approximately 107 times its diameter. By the law of proportional triangles the plaintiff would need be 107 times 80 feet or approximately 8560 feet from the peak in order for the sun to appear laterally from behind it in one second.
We take judicial knowledge of the fact that there is no sharp shadow of the sun at a distance of one and one-half mile from a perpendicular wall or mountain cliff and so there could be no sudden blinding of the plaintiff even if the speculation of the dissent were a fact.
There is no excuse for plaintiff’s running-into the parked truck, which she admits she saw for at least a quarter of a mile.
Trial judges should not be parties to a proceeding which awards damages not sustained by the evidence. The dissenting opinion if adopted by this court would tend to prevent a trial judge from ever overturning a jury verdict hereafter, regardless of its defects, for there can never be another case where contributory negligence was more certain than in this one.

. The dissent says this could he a little south of east. We take judicial knowledge tliat tlie road four miles south of the town of Willard is mostly south.


. The sun is one-half degree in diameter, and so the rotation of the earth would cause the sun to be completely exposed in the time it would require to turn one-half degree. There are 86,400 seconds in a day. Dividing that sum by 720 (the number of half degrees in a circle) gives 120.